Exhibit 10.1
 
 
 
REVOLVING CREDIT AND SECURITY AGREEMENT


THIS REVOLVING CREDIT AND SECURITY AGREEMENT ("Agreement") is entered into as of
November 20, 2015, between BELLSOFT, INC., a Georgia corporation ("Borrower"),
and FEDERAL NATIONAL PAYABLES, INC., a Delaware corporation doing business as
Federal National Commercial Credit ("Lender").
Background
Borrower wishes to obtain a revolving secured line of credit from Lender, and,
upon the terms and subject to the conditions set forth herein, Lender is willing
to make the secured line of credit available to Borrower.
NOW, THEREFORE, Borrower and Lender, intending to be legally bound, hereby agree
as follows:
ARTICLE  I - DEFINITIONS
1.1.            General Definitions.
In addition to the terms defined in this Agreement, as used herein, the
following terms shall have the meanings herein specified
"Acceptance Date" – the date this Agreement is executed by an authorized
representative of Lender
"Accounts Reporting Certificate" – a certificate duly executed by an Authorized
Person and delivered to Lender, appropriately completed, by which such
Authorized Person shall certify to Lender the calculation of Eligible Accounts
as of the date of such certificate
"Advance" - a loan advance made by Lender to Borrower under the Credit Facility
"Authorized Person" - the Chief Executive Officer, President, Managing Member,
Controller, or Chief Financial Officer of Borrower, or other representative of
Borrower having written authority to transact business with Lender
"Business Day" - any day other than a Saturday, a Sunday, a legal holiday or a
day on which banking institutions are authorized or required by law or other
governmental action to close in Maryland
"Capital Expenditures" - expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of capitalized lease obligations, which, in accordance
with GAAP, would be classified as capital expenditures

--------------------------------------------------------------------------------



"Capital Stock" - (i) in the case of a corporation, capital stock, (ii) in the
case of any other business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability Borrower,
membership interests and (v) any other equity interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person
"Collateral" – All Property described in Section 4.1 to this Agreement
"Contract" an agreement, purchase order or other request, pursuant to or by
which an Obligor is obligated to pay Borrower for services rendered by Borrower
or materials and goods supplied by Borrower
"Credit Documents" - collectively, this Agreement, the Note, and all other
documents, agreements, instruments, opinions and certificates executed and
delivered in connection herewith or therewith, as the same may be modified,
amended, extended, restated or supplemented from time to time
"Credit Facility" - the secured revolving credit facility provided for in
Section 2.1 of this Agreement
"Credit Limit" - the lesser of (i) Maximum Credit Facility Amount, or (ii) 85%
of the aggregate amount of Eligible Accounts
"Default" - an event, condition or default which, with the giving of notice, the
passage of time or both would be an Event of Default
"Disclosure Schedule" – the Disclosure Schedule attached to and forming part of
this Agreement, as the same may be supplemented or amended from time to time
"Eligible Account" - an Account of Borrower:
(a)            that has arisen in the ordinary course of Borrower's business
under a Contract;


(b)            as to which all services have been performed and all goods and
materials have been delivered and accepted in conformity with the terms of the
Contract;


(c)            that was created in compliance in all material respects with all
Requirements of Law applicable thereto;
- 2 -

--------------------------------------------------------------------------------





(d)            as to which all material consents, licenses, approvals or
authorizations of, or registrations or declarations with, any Governmental
Authority required to be obtained, effected or given by Borrower in connection
with the creation of such Account or the execution, delivery and performance by
Borrower of the Contract have been duly obtained, effected, or given and are in
full force and effect;


(e)            as to which Lender holds a first priority perfected and
non-avoidable security interest under the UCC, free and clear of all other
Liens;


(f)            as to which the Obligor is not a Governmental Obligor;


(g)            that is the legal, valid and binding payment obligation of the
Obligor thereon, enforceable against such Obligor in accordance with its terms;


(h)            as to which Borrower has not (i) taken any action which would
impair the rights of Lender therein or (ii) failed to take any action, which was
necessary to avoid impairing the rights of Lender therein;


(i)            that constitutes an "account" under and as defined in Article 9
of the UCC as then in effect in the State of Maryland;


(j)            that does not arise from a sale or return, consignment, sale on
approval, progress billing, bill and hold or any other term under which payment
may be conditional or contingent on future events or performance by Borrower;


(k)            as to which the Obligor thereunder has not asserted, and Borrower
has no reason to believe that such Obligor may assert, a claim, counterclaim,
offset, defense or dispute;
(l)            as to which there are no facts, events or conditions, express or
implied, known to Borrower which might impair the timely and full payment of the
Account;
(m)            as to which Borrower has not granted any credit, discount,
allowance or extension unless previously disclosed in writing to Lender;
(n)            the Obligor of which has not been determined by Lender in its
sole but reasonable discretion to be an unacceptable credit risk;
(o)            that complies with such other criteria and requirements as may be
specified from time to time by Lender in its sole but reasonable discretion;
(p)            that is denominated in United States Dollars and the Obligor is a
resident of and organized under the laws of the United States;
- 3 -

--------------------------------------------------------------------------------



(q)            the Obligor of which is not an affiliate of Borrower;
(r)            the Obligor of which has received a notice of assignment from
Borrower or Lender pursuant to §9-406 of the UCC or, if not applicable, an
irrevocable direction of payment in form acceptable to Lender;
(s)            as to which the representations and warranties of Section 5.23
hereof are true;
(t)            that is not outstanding more than ninety (90) days past the date
of the invoice creating the Account;
(u)            the Obligor of which does not have, cumulatively, fifty percent
(50%) or more of its Accounts owing to Borrower outstanding more than sixty (60)
days past the invoice date;
(v)            the Obligor of which does not have  total obligations to Borrower
in excess of  twenty-five percent (25.0 %) of all Accounts;
(w)            that with respect to any Obligor is dated September 1, 2015 and
thereafter;
(x)            that is not evidenced by a note, Instrument or Chattel Paper; and
(y)            the Obligor of which has not (i) commenced a voluntary case under
any chapter of the United States Bankruptcy Code (the "Bankruptcy Code"), (ii)
executed an assignment or deed of trust for the benefit of creditors, (iii) had
filed against it an involuntary case under the Bankruptcy Code or any other
petition or application for appointment of a receiver, trustee or other
custodian, (iv) failed, suspended business, ceased to be solvent, called a
meeting of its creditors, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs
Notwithstanding the foregoing, Eligible Accounts shall not include any Accounts
that do not constitute acceptable Collateral, as determined by Lender in its
sole discretion
"ERISA" - the Employee Retirement Income Security Act of 1974, as the same may
be amended, modified or supplemented from time to time, and any successor
statute thereto, and any and all rules or regulations promulgated from time to
time thereunder
 "GAAP" - generally accepted accounting principles in the United States of
America, as in effect on the date hereof and applied on a consistent basis
 "Governmental Authority" - the United States of America or any other foreign
country, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to such government
- 4 -

--------------------------------------------------------------------------------



"Governmental Obligor" - any Obligor that is the United States of America or any
executive, legislative, judicial, regulatory or administrative agency,
authority, instrumentality or body thereof, or other body which is listed in the
Subject Index of the U.S. Government Manual, obligated to make payment for goods
or services under a Contract, the obligations of which represent obligations of
the United States of America
"Guarantor" - any Person who is a guarantor or which may hereafter guarantee
payment or performance of the whole or any part of the Obligations, including
Giri Devanur and Holdings
"Guaranty" - any guaranty of the obligations of Borrower executed by a Guarantor
in favor of Lender
"Holdings" means Ameri Holdings, Inc., a Delaware corporation
"Indebtedness" - all obligations of a Person which in accordance with GAAP would
be classified upon a balance sheet as liabilities (except capital stock and
surplus earned or otherwise) and in any event, without limitation, shall include
all indebtedness and monetary obligations of such Person whether direct,
indirect, absolute or contingent, secured or unsecured
"Lien(s)" - any lien, charge, trust, pledge, security interest, deed of trust,
mortgage, assignment or other claim or encumbrance of any kind or nature upon
any interest in Property
"Material Adverse Change" - a material adverse change in (i) the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower, (ii) the Collateral, (iii) Borrower's ability to
perform its obligations under the Credit Documents, or (iv) the validity,
enforceability or availability of rights and remedies of Lender hereunder, in
each case as determined by Lender in its sole but reasonable discretion
"Material Adverse Effect" - a material adverse effect on (i) the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrower, (ii) the Collateral, (iii) Borrower's ability to
perform its respective obligations under the Credit Documents, or (iv) the
validity, enforceability or availability of rights and remedies of Lender
hereunder, in each case as determined by Lender in its sole but reasonable
discretion
"Material Contract" - any contract or other arrangement, whether written or
oral, to which Borrower is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect
"Maximum Credit Facility" – Six Million Dollars ($6,000,000)
"Note" - the promissory note payable to the order of Lender, evidencing the
Credit Facility
- 5 -

--------------------------------------------------------------------------------



 "Obligations" - the outstanding balance of the Credit Facility, any other loans
and advances or extensions of credit made or to be made at any time by Lender to
Borrower, or to others for Borrower's account in each case pursuant to the terms
and provisions of this Agreement, any other Credit Document, or otherwise,
including (without limitation) any liability for termination fees or other
make-whole payment, together with interest thereon (including interest which may
accrue as post-petition interest in connection with any bankruptcy or similar
proceeding), and expenses, liabilities, Indebtedness and obligations of every
kind or nature which may at any time be owing to Lender under this Agreement or
any other agreement (including, without limitation, obligations and liabilities
owed to a third party and assigned to or purchased by Lender), whether now in
existence, hereafter arising or incurred from time to time by Borrower, and all
expenses incurred at any time by Lender, as well as expenditures to protect,
preserve or defend any Collateral and Lender's rights hereunder or in the
Collateral, all of the foregoing, whether unsecured or secured, due or to become
due, absolute or contingent, joint or several, matured or unmatured, direct or
indirect, related or unrelated, and whether Borrower is liable as principal,
surety, endorser, guarantor or otherwise
"Obligor" - the party primarily obligated to pay an Account
"Organizational Document" – as to any Person that is not an individual: (a) the
document initially filed with a Governmental Authority to organize or form such
Person, and all amendments and restatements thereof; and (b) certificates of
good standing or existence issued by a Governmental Authority
"Permitted Indebtedness" - the Indebtedness scheduled as permitted Indebtedness
in the Disclosure Schedule to this Agreement
"Permitted Liens":
(i)            Liens set forth on the Disclosure Schedule to this Agreement; and
(ii)            Liens on fixed assets securing Indebtedness (including capital
leases and purchase money Indebtedness); provided that (a) any such Lien
attaches only to the assets to be financed and (b) a description of the assets
so financed is furnished to Lender
"Person" - any individual, sole proprietorship, partnership, joint venture,
limited liability entity, trust, unincorporated organization, association,
corporation, institution, entity, or government (including any division, agency
or department thereof), and, as applicable, its successors, assigns and personal
representatives
"Prime Rate" - the U.S. Prime Rate as published in the Money Rates section of
The Wall Street Journal as in effect from time to time.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any Borrower
"Property" - all personal and real property of every kind and description
(whether tangible or intangible) in which a Person has any right, title or
interest
- 6 -

--------------------------------------------------------------------------------



"Proprietary Rights" – Borrower's patents, patent applications, copyrights,
service marks, trademarks, trade names, all of the federal, state and foreign
registrations of trademarks, service marks and other marks, trade names or other
trade rights of Borrower and all pending applications for any such
registrations, all registered patents and copyrights of Borrower and all pending
applications for any such registrations
"Requirement of Law" - as to any Person or entity, as applicable, the
certificate of incorporation, articles of organization, by-laws, operating
agreement or other organizational or governing documents of such entity, and any
statute, law, treaty, rule or regulation, order, decree or determination of an
arbitrator or Governmental Authority, in each case applicable to or binding upon
such Person or to which such Person is subject, whether federal, state or local,
and including (but not limited to) any law relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, laws
comprising or implementing the Bank Secrecy Act and laws administered by the
Office of Foreign Assets Control of the United States Department of the Treasury
"Restricted Distribution(s)" – as to Borrower or any Guarantor, any: (a)
dividend or other distribution (whether in cash, securities or other Property)
on any equity interest in such Person (except those payable solely in equity
interests of the same class), (b) payment on account of (i) purchase,
redemption, surrender or cancellation of an equity interests in such Person or
(ii) an option, warrant or other right to acquire any equity interests in such
Person, (c) management  or other fees or compensation to an affiliate of such
Person, (d) lease or rental payments to an affiliate of such Person, or
(e) repayments of Indebtedness held by an affiliate of such Person or the
Subordinated Creditors, except as set forth in Section 7.8 of this Agreement
"Security Documents" - any existing or future agreement or document granting,
creating or conferring any Lien in favor of Lender securing all or any portion
of the Obligations
"Share Purchase Agreement" means the Share Purchase Agreement dated November 20,
2015 between Borrower, the Subordinated Creditors and Holdings
"Subordinated Creditors" - Saravana Swaminathan (a/k/a Paul Nathan) and Ram
Ramanan
"Tax" - any federal, state, local or foreign income, sales, use, transfer,
payroll, personal, property, occupancy, franchise or other tax, levy, impost,
fee, imposition, assessment or similar charge, together with any interest or
penalties thereon
"Tax Distribution" - for any taxable year for which Borrower is treated under
the Internal Revenue Code as an S corporation, partnership, or limited liability
company for federal income tax purposes, dividends and/or distributions paid by
Borrower to its shareholders or members in an amount not to exceed the product
of (a) taxable income related to such members' ownership interest in Borrower
multiplied by (b) the sum of the highest marginal individual federal and state
income tax rates in any state in which any shareholder or member resides which
were applicable in such taxable year
- 7 -

--------------------------------------------------------------------------------



"Term" – the period of time commencing with the Acceptance Date and ending on
the Termination Date, or as otherwise determined in accordance with and subject
to the provisions of this Agreement
"Termination Date" – the earlier of (a) the date that the Term of this Agreement
expires pursuant to Section 10.1 of this Agreement, or (b) the date that Lender
elects to make no further Advances to Borrower pursuant to Article X of this
Agreement
"Third-Party Loan" - any loan, advance, deposit or extension of credit made or
granted by Borrower to any other Person
"UCC" - the Uniform Commercial Code as in effect from time to time in the State
of Maryland
1.2.            Accounting Terms.  Unless otherwise defined or specified herein,
all accounting terms shall be construed herein and all accounting determinations
to be made under this Agreement shall be made in accordance with GAAP applied on
a basis consistent in all material respects with the financial statements.  All
financial statements required to be delivered hereunder from and after the date
hereof and all financial records shall be maintained in accordance with GAAP as
in effect as of the date of such financial statements.
1.3.            Other Definitional Terms.  Unless otherwise expressly provided
herein, references herein to any agreement, document, form, or instrument shall
be deemed to include all subsequent amendments, modifications, supplements,
extensions, renewals, restatements or replacements with respect thereto, but
only to the extent the same are not prohibited by the terms hereof or of any
other Credit Document. Terms not otherwise defined herein which are defined in
the UCC shall have the meanings given them in the UCC, as in effect from time to
time.  The term "on the date hereof" shall mean the date of this Agreement.  The
words "hereof", "herein" and "hereunder" and words of similar import when used
in this Agreement shall refer to the Agreement as a whole and not to any
particular provision of this Agreement, unless otherwise specifically provided. 
References in this Agreement to "Articles", "Sections", "Schedules" or
"Exhibits" shall be to Articles, Sections, Schedules or Exhibits of or to this
Agreement unless otherwise specifically provided.  Any of the terms defined in
Section 1.1 may, unless the context otherwise requires, be used in the singular
or plural depending on the reference.  "Include", "includes" and "including"
shall be deemed to be followed by "without limitation" whether or not they are
in fact followed by such words or words of like import.  "Writing", "written"
and comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form.  References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time.  References to any Person include the successors and
permitted assigns of such Person.  References "from" or "through" any date mean,
unless otherwise specified, "from and including" or "through and including",
respectively.  References to any times herein shall refer to the Eastern time
zone.
- 8 -

--------------------------------------------------------------------------------



ARTICLE  II -  REVOLVING CREDIT FACILITY
2.1.            Credit Facility.  At Borrower's request during the Term of this
Agreement, Lender in its sole discretion may make credit Advances to Borrower.
The Credit Facility shall be evidenced by the Note of Borrower representing the
obligations of Borrower to pay Lender the outstanding amount of the Credit
Facility plus interest accrued thereon, as set forth herein.
2.2.            Procedures.   Any request by Borrower for an Advance shall be
made by an Authorized Person not later than 3:00 p.m. (Eastern Time) on the
Business Day preceding the proposed date of such requested Advance (a "Funding
Date"), which request shall (i) specify the proposed Funding Date of such
Advance which shall be a Business Day and (ii) specify the principal amount of
such requested Advance, which shall be in a minimum amount of $10,000.  At
Lender's request, and as a condition to any Advance hereunder, Borrower shall
provide Lender with a current Accounts Reporting Certificate. All Advances shall
be made by wire or ACH transfer to a Deposit Account of Borrower or otherwise
disbursed in accordance with written instructions of an Authorized Person.
2.3.            Adjustments and Reserves.  The amount that may be made available
to Borrower under the Credit Facility shall be determined by Lender based on the
most recent Accounts Reporting Certificate delivered to Lender in accordance
with this Agreement and such other information as may be available to Lender. 
Without limiting any other rights and remedies of Lender, the Credit Facility
shall be subject to Lender's continuing right, in Lender's good faith credit
judgment and discretion, to: (a) apply reserves and increase or decrease such
reserves from time to time, (b) increase or decrease the advance rate set forth
in the definition of the Credit Limit, (c) determine that one or more Accounts
are not Eligible Accounts, and (d) revise or redefine the standards for Eligible
Accounts. Lender agrees to provide Borrower with two (2) days prior written
notice of its intention to adjust the Credit Facility as provided herein.
2.4.            Repayment of Credit Facility.   The outstanding balance of the
Credit Facility shall be due and payable on the Termination Date, subject to
acceleration or early termination as herein provided.  Borrower shall pay
principal, interest, and all other amounts payable hereunder without any
deduction whatsoever, including, but not limited to, any deduction for any
setoff or counterclaim, all of which are hereby waived.
2.5.            Use of Proceeds.  Borrower shall apply the proceeds of Advances
(i) to pay fees and Expenses (as hereinafter defined) relating to this
transaction, (ii) for working capital and (iii) payments permitted pursuant to
Section 7.8 hereof.  Without the prior consent of Lender, no Advance may be
used, in whole or in part, for Capital Expenditures.
2.6.            Collections and Remittances.  Borrower will notify all
customers, including, without limitation, all Obligors of all Accounts that
payments and remittances are to be made directly to Lender or as otherwise
directed by Lender. Such notification shall take the form of remittance
instructions on all invoices that direct payments to Lender's address or a
Deposit Account under Lender's Control (a "Controlled Account"). Borrower will
cooperate with Lender by providing Lender with access to any vendor portal
utilized by Borrower and computer or on-line screen access to Borrower's Deposit
Accounts (to the extent the depository banks have operational capability) and by
executing and delivering to Lender such instructions to Obligors and other
documentation necessary to effectuate such payment notification to all Obligors.
Funds received in the Controlled Account that are available for application to
the outstanding balance of the Credit Facility as determined by Lender shall be
applied toward re-payment of the Credit Facility daily on each Business Day. For
interest calculation purposes, funds received for application to the Obligations
shall be subject to a two (2) Business Day clearance period from the date of
receipt.
- 9 -

--------------------------------------------------------------------------------



 
2.7.            Payments and Computations.  In addition to the remittances
described in Section 2.6, Borrower may make additional payments on the Credit
Facility. Any optional or mandatory payment received after 11:00 A.M. (including
any payment in full of the Obligations and collections received in the
Controlled Account) shall be deemed received on the immediately following
Business Day.  At the option of Lender, all payments on account of the Credit
Facility may be first applied to Expenses, then to accrued and unpaid interest
and then to the principal balance thereof. Borrower shall pay Expenses,
principal, interest and other amounts payable hereunder without any deduction,
setoff, recoupment or counterclaim. Lender's records of advances and payments
under the Credit Facility shall be deemed correct and binding upon Borrower.
2.8.            Turnover of Collections.   Any collections of Accounts or
proceeds of other Collateral received by Borrower shall be held in trust for the
benefit of Lender pursuant to an express trust created hereby and shall be
remitted promptly, in the form received, to the Controlled Account or a related
lockbox or directly to Lender via overnight delivery, as the case may be.  No
such funds received by Borrower shall be deposited or commingled with other
funds of Borrower. If any item in payment of such collections or proceeds is not
delivered to Lender within two (2) Business Days of receipt, or any remittance
received by electronic transfer is not transferred by wire to the Controlled
Account within one (1) Business Day of receipt, a "Diversion of Payment
Fee" equal to 15% of the amount of such collection or proceeds will become
immediately due and payable by Borrower (in addition to and not in lieu of any
other fees and interest provided for in this Agreement). Borrower acknowledges
and agrees that compliance with the terms of this Section 2.8 is essential and
that Lender will suffer immediate and irreparable injury and have no adequate
remedy at law if Borrower fails to comply with the provisions hereof. 
Accordingly, in addition to all other rights and remedies of Lender hereunder,
Lender shall have the right to seek specific performance of the Borrower's
obligations under this Section 2.8 and any other equitable relief as Lender may
deem necessary or appropriate, and Borrower waives any requirement for the
posting of a bond in connection with such equitable relief.
- 10 -

--------------------------------------------------------------------------------



2.9.            Credit Limit.The aggregate outstanding Obligations shall not
exceed the Credit Limit. If the outstanding Obligations exceed the Credit Limit,
upon demand by Lender, Borrower shall repay the Credit Facility in an amount
equal to such excess (an "Overadvance"). If any Overadvance is not paid by the
next Business Day after demand, Borrower shall pay (in addition to and not in
lieu of any other fees and interest provided for in this Agreement) an
"Overadvance Fee" in an amount equal to the higher of (a) $500 per day or (b) an
amount equivalent to the Overadvance times the Default Rate from the date such
Overadvance arose to and including the date of payment of such Overadvance
(computed on the basis of a 360 day year and applied to actual days elapsed).
ARTICLE  III -  INTEREST AND FEES
3.1.            Interest on Advances.  Interest shall accrue on the higher of
(a) the outstanding principal amount of Advances under the Credit Facility or
(b) Two Million Dollars ($2,000,000), which interest shall be computed at the
per annum interest rate at all times equal to the Prime Rate then in effect plus
One Percent (1.00%) per annum (subject to adjustment in the manner provided
herein and in the Note). Interest shall be payable by Borrower to Lender monthly
in arrears not later than the first day of each calendar month and shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed. The interest rate shall increase or decrease by an amount equal to each
increase or decrease in the Prime Rate effective on the date of said
announcement of such increase or decrease in the Prime Rate.
3.2.            Servicing Fee.  Borrower shall pay to Lender together with each
payment of interest hereunder, a Servicing Fee which shall be computed as 0.38%
times the higher of (a) the average daily principal amount of Advances under the
Credit Facility for the previous calendar month or portion thereof or (b) Two
Million Dollars ($2,000,000).
3.3.            Origination Fee.Borrower shall pay to Lender an Origination Fee
in an amount equal to 0.75% times the Maximum Credit Facility, which amount is
currently Forty Five Thousand Dollars ($45,000), on or before the Acceptance
Date and on each anniversary of the Acceptance Date so long as any Obligations
remain unpaid or outstanding.
3.4.            Interest After Event of Default.  Interest on the outstanding
principal amount of Advances under the Credit Facility as of the date an Event
of Default occurs, and at all times thereafter until the earlier of the date
upon which (a) all Obligations have been paid and satisfied in full or (b) such
Event of Default shall have been cured or waived, shall be payable on demand at
a rate equal to the higher of (i) the annual rate or rates at which the Credit
Facility is then bearing interest, plus three and one-half percent (3.5%) per
annum or (ii) ten and one-half percent (10.5%) (such higher rate being the
"Default Rate").  In the event of any change in said applicable interest rate,
the Default Rate hereunder shall change, effective as of the day the applicable
interest rate changes.  To the extent permitted by applicable law, interest
shall accrue at the applicable contract rate(s) provided for in this Agreement
notwithstanding the occurrence of any Event of Default, acceleration of the
Obligations, the entry of any judgment, or the commencement of any bankruptcy,
reorganization, receivership or other proceedings.
- 11 -

--------------------------------------------------------------------------------



ARTICLE  IV - COLLATERAL
4.1.            Grant of Security Interest.  As security for the payment of all
Obligations, and satisfaction by Borrower of all covenants and undertakings
contained in this Agreement, the other Credit Documents and in any other
existing or future document or agreement between Borrower and Lender, Borrower
hereby assigns and grants to Lender a continuing first Lien on and security
interest in, all of Borrower's personal Property, including, without limitation,
all of the following personal Property now owned or hereafter created or
acquired: (a) Accounts; (b) Inventory, wherever located; (c) General
Intangibles, including, without limitation, customer lists, choses in action,
claims, books, records, goodwill, patents and patent applications, copyrights,
Proprietary Rights, trademarks, trade names, service marks, trade styles,
trademark applications, trade secrets, contracts, contract rights, payment
intangibles, royalties, licenses, franchises, deposits, license, franchise and
royalty agreements, formulae, tax and any other types of refunds, returned and
unearned insurance premiums, rights and claims under insurance policies
including without limitation, credit insurance and key man life insurance
policies, and computer informa-tion, software, records and data; (d) Equipment,
including, without limitation, machinery, vehicles, furniture and fixtures,
wherever located, and all replacements, parts, accessories, substitutions and
additions thereto; (e) Deposit Accounts; (f) all personal Property of Borrower,
now or hereafter in the possession of Lender; (g) Investment Property; (h)
Letter of Credit Rights; (i) Commercial Tort Claims;  (j) Other Property
including, without limitation, Instruments and other notes receivable, Goods,
Chattel Paper, Documents (including bills of lading, warehouse receipts and
other documents of title), Payment Intangibles, guarantees, Supporting
Obligations, rights of rescission, stoppage in transit, replevin, and
reclamation, and returned, reclaimed and repossessed goods; and (k) Proceeds
(including, without limitation, insurance proceeds), whether cash or non-cash,
of all of the foregoing.
4.2.            Other Actions.  Borrower will defend the Collateral against all
Liens (other than Permitted Liens), claims and demands of all Persons at any
time claiming the same or any interest therein.  Borrower agrees to comply with
the requirements of all state and federal laws and requests of Lender in order
for Lender to have and maintain a valid and perfected first security interest
(subject only to Permitted Liens, if any) in the Collateral including, without
limitation, executing such documents as Lender may require to establish and
maintain Control over all Letter of Credit Rights, Deposit Accounts and
Investment Property.  Lender is hereby authorized by Borrower to file any
financing statements covering the Collateral or an amendment that adds
collateral or adds a debtor, including financing statements listing "All Assets"
in the collateral description therein, as well as language indicating that the
acquisition by a third party of any right, title or interest in or to the
Collateral without Lender's consent, shall be a violation of Lender's rights.
Borrower will not file any Correction Statement, Information Statement or other
record with respect to any Financing Statements without Lender's prior written
consent. In addition to the foregoing, Borrower shall perform all further acts
that may be lawfully and reasonably required by Lender to secure Lender and
effectuate the intentions and objects of this Agreement. Borrower shall use
commercially reasonable efforts to obtain acknowledgment and waiver agreements
from the owner or lessor of any of Borrower's leased premises.  At Lender's
request, Borrower shall immediately deliver to Lender all documents or items for
which Lender must receive possession to obtain and/or maintain perfected
security interests, including without limitation, all notes, letters of credit,
certificates and documents of title, chattel paper, warehouse receipts,
instruments, and any other similar Collateral. At Lender's request, Borrower
shall execute and/or deliver to Lender (all in form and substance satisfactory
to Lender) any other agreements, documents, instruments and writings as may be
required by Lender to evidence, create, perfect or protect Lender's Liens and
security interests in the Collateral.
- 12 -

--------------------------------------------------------------------------------



4.3.          Collateral Reporting.    Borrower will deliver to Lender an
Accounts Reporting Certificate together with each request for an Advance (but at
least once each week), and monthly together with the month-end aging of
Accounts.  As requested by Lender, together with each Accounts Reporting
Certificate Borrower shall provide Lender (in a form satisfactory to Lender)
sales journals, cash receipts journals and schedules of credits issued. Borrower
shall also provide Lender with the following documents, in form satisfactory to
Lender: (a) as soon as possible after the end of each month (but in any event by
the 15th of the following month), or more frequently as Lender may request, an
aging of accounts payable and bank statements; and (b) such other reports as to
the Collateral as Lender shall request from time to time.
4.4.          Covenants Relating to Accounts.Borrower shall notify Lender
promptly of: (a) any material delay in Borrower's performance of any of its
obligations to any Obligor or the assertion of any claims, offsets, defenses or
counterclaims by any Obligor, or any disputes with Obligors, or any settlement,
adjustment or compromise thereof, (b) all material adverse information relating
to the financial condition of any Obligor and (c) any event or circumstance
which, to the best of Borrower's knowledge would result in an Account being
disqualified as an Eligible Account.  No credit, discount, allowance, extension
or agreement for any of the foregoing shall be granted to any Obligor without
Lender's consent, except in the ordinary course of Borrower's business in
accordance with practices and policies previously disclosed in writing to
Lender. Sole authority to settle, adjust or compromise any claim, offset,
counterclaim or dispute with any Obligor shall remain with Borrower, but at any
time that an Event of Default has occurred, or a Default exists or has occurred
and is continuing, Lender shall, at its option, have the exclusive right to
settle, adjust or compromise any claim, offset, counterclaim or dispute with
Obligors or grant any credits, discounts or allowances.
4.5.            Attorney in Fact.  Borrower hereby irrevocably authorizes and
appoints Lender, or any Person as Lender may designate, as Borrower's
attorney-in-fact, at Borrower's cost and expense, to exercise all of the
following powers either before or upon the occurrence of an Event of Default,
which being coupled with an interest, shall be irrevocable until all of the
Obligations to Lender have been paid and satisfied in full: (a) to receive,
take, endorse, sign, assign and deliver, all in the name of Lender or Borrower,
as the case may be, any and all checks, notes, drafts, and other documents or
instruments relating to the Collateral and to apply such amount to the
Obligations in accordance with this Agreement; (b)  to receive, open and dispose
of all mail addressed to Borrower in connection with any lockbox or Deposit
Account under Lender's Control and upon the occurrence of an Event of Default to
notify postal authorities to change the address for delivery thereof to such
address as Lender may designate;  (c) to request periodically from Obligors, in
the name of Borrower or a third party designee of Lender, information concerning
the Accounts and verification of the amounts owing thereon;  (d) to give
Obligors notice of Lender's interest therein, and/or to instruct such Obligors
to make payment directly to Lender for Borrower's account;  (e)  to take or
bring, in the name of Lender or Borrower, all steps, actions, suits or
proceedings deemed by Lender necessary or desirable to enforce or effect
collection of the Accounts; (f)  to execute, file, record and register any or
all of Lender's security interest in any Proprietary Rights with the United
States Patent and Trademark Office; and  (g)  to do all other acts and things as
Lender may deem reasonable to protect or preserve Lender's interest under this
Agreement or to fulfill Borrower's obligations under this Agreement.
- 13 -

--------------------------------------------------------------------------------



ARTICLE  V - REPRESENTATIONS AND WARRANTIES
In order to induce Lender to enter into this Agreement and to make available the
Credit Facility contemplated hereby, Borrower hereby represents and warrants to
Lender that, as of the date hereof and (except to the extent that such
representations and warranties expressly relate solely to an earlier date) as of
the date of each Advance hereunder:
5.1.            Credit Document Representations and Warranties.   All
representations and warranties made by Borrower to Lender hereunder and under
the Credit Documents are true and correct as if made on and as of the date
hereof. No Event of Default (however defined) under any Credit Document has
occurred and no Default (however defined) under any Credit Document has occurred
and remains outstanding or uncured.
5.2.            Organization and Qualification.    Borrower is duly organized,
validly existing and in good standing under the laws of the state identified in
the introductory paragraph to this Agreement, and has full power, authority and
legal right to own its properties and conduct its business, and to execute,
deliver and perform its obligations under this Agreement.  Borrower is duly
qualified to do business and is in good standing in each jurisdiction where
qualification is required (or is exempt from such requirements), and has
obtained all necessary licenses and approvals. Borrower has delivered to Lender,
in form and substance satisfactory to Lender (a) the Organizational Documents of
Borrower and each organizational Guarantor certified to be true and complete as
of a recent date by the appropriate Governmental Authority of the state of its
incorporation and each other jurisdiction where the failure to so qualify and be
in good standing could reasonably be expected to have a Material Adverse Effect;
and (b) copies of the bylaws or operating agreement, as applicable, of Borrower
and each such Guarantor certified by a secretary or assistant secretary of
Borrower and such Guarantor to be true and correct as of the date hereof.
5.3.            Authorization.    The execution and delivery of this Agreement
by Borrower and the performance of the transactions contemplated by this
Agreement have been duly authorized by Borrower by all necessary action on the
part of Borrower. Borrower has delivered to Lender, in form and substance
satisfactory to Lender, resolutions or unanimous written consent of the board of
directors or members, as applicable, of Borrower and each such Guarantor
approving and adopting the Credit Documents, the transactions contemplated
therein and authorizing execution and delivery thereof, certified by a secretary
or assistant secretary of Borrower and each such Guarantor to be true and
correct and in force and effect as of the date hereof. All shareholder, member,
Governmental Authority and other third party consents and approvals required in
connection with the transactions contemplated hereby have been obtained.
5.4.            Insurance.  Borrower has delivered to Lender copies of all
insurance policies or certificates of insurance of Borrower evidencing liability
and casualty insurance meeting the requirements set forth in the Credit
Documents, including, without limitation, those naming Lender as loss payee (as
to property and casualty coverage) and as additional insured (as to liability
coverage), and all such insurance is in effect and all premiums are paid up and
current.
- 14 -

--------------------------------------------------------------------------------



5.5.            Material Adverse Change. No Material Adverse Change has occurred
in the assets, business or prospects of Borrower since the date of Lender's
latest field examination or review or inspection of Collateral, and no change or
event shall have occurred which would impair the ability of Lender to enforce
the Obligations or realize upon the Collateral of Borrower or any Guarantor
under this Agreement or under any of the other Credit Documents.
5.6.            No Conflict. The execution and delivery of this Agreement, the
performance of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof, does not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, any indenture, contract, agreement,
mortgage, deed of trust, or other instrument to which Borrower is a party.
5.7.            Requirements of Law; Proceedings; Investigations.    All
applicable Requirements of Law with respect to each Contract and the Accounts
thereunder have been complied with, and the execution and delivery of this
Agreement, the performance of the transactions contemplated by this Agreement
and the fulfillment of the terms hereof applicable to Borrower, will not
conflict with or violate any Requirement of Law applicable to Borrower. Borrower
is in compliance with all requirements of ERISA, and no prohibited transaction
under ERISA has occurred with respect to any employee benefit plan subject to
ERISA.  There are no proceedings or (to the best knowledge of Borrower)
investigations pending or threatened against Borrower before any court,
administrative agency, regulatory body or other tribunal or Governmental
Authority seeking any determination, judgment, order or ruling that would
adversely affect the validity or enforceability of  this Agreement.
5.8.            Solvency.  After giving effect to the transactions contemplated
under this Agreement, Borrower is able to pay its respective debts as they
become due, and has capital sufficient to carry on its respective business and
all businesses in which it is about to engage, and now owns Property having a
value both at fair valuation and at present fair salable value greater than the
amount required to pay Borrower's debts.  Borrower will not be rendered
insolvent by the execution and delivery of this Agreement or any of the other
Credit Documents executed in connection with this Agreement or by the
transactions contemplated hereunder or thereunder.
5.9.            Proprietary Rights.  Borrower possesses adequate Proprietary
Rights to continue to conduct its business as heretofore conducted by it. 
Borrower has disclosed in writing to Lender all of its Proprietary Rights,
including all registration and application identification. The use of each of
the Proprietary Rights by Borrower does not infringe upon or violate the rights
of any other Person, and no Proprietary Right is the subject of any judicial or
administrative proceeding.  All of the Proprietary Rights are valid and
enforceable rights of Borrower and will not be impaired or affected by reason of
the execution, delivery and performance of this Agreement.
5.10.            Perfection and Priority.   After giving effect to the
transactions contemplated by this Agreement, Lender shall have a valid,
perfected first priority security interest in the Accounts and the other
Collateral, subject to no other Liens, claims or encumbrances, other than
Permitted Liens.
- 15 -

--------------------------------------------------------------------------------



5.11.            Enforceability.  The Agreement and all of the other Credit
Documents are the legal, valid and binding obligations of Borrower, and are
enforceable against Borrower in accordance with their terms.
5.12.            Financial Data.  Borrower has furnished to Lender the
audited balance sheet of Borrower and statement of income, and retained earnings
for, the fiscal year ending December 31, 2014, prepared by Borrower's outside
CPA firm and an unaudited balance sheet and statement of income and retained
earnings as of and for the interim period ending September 30, 2015, prepared by
the  Borrower's outside CPA firm.  The financial statements are in accordance
with the books and records of Borrower and fairly present the financial
condition of Borrower at the dates thereof and the results of operations for the
periods indicated, and such financial statements have been prepared in
conformity with GAAP consistently applied throughout the periods involved. 
Since September 30, 2015, there have been no changes in the condition, financial
or otherwise, of Borrower as shown on the financial statements of Borrower
described above which individually or in the aggregate constitute a Material
Adverse Change.
5.13.            Locations of Offices, Records and Inventory.  Borrower's chief
executive office and all other places of business are set forth in the
Disclosure Schedule to this Agreement, and the books and records of Borrower and
all chattel paper and all records of accounts are located at the chief executive
offices of Borrower.  There is no address in which Borrower has any Collateral
other than the addresses as set forth on said Disclosure Schedule.
5.14.            Business Names.  Borrower has not used any legal or fictitious
name during the five (5) years preceding the date hereof, other than the legal
name shown on its Organizational Documents and those names set forth the
Disclosure Schedule.
5.15.            Affiliates and Subsidiaries.  There are no affiliates or direct
or indirect subsidiaries of Borrower except as set forth on the Disclosure
Schedule. Borrower is not a party to any partnership or joint venture except as
set forth on the Disclosure Schedule.
5.16.            Judgments or Litigation.  Except as set forth on the Disclosure
Schedule, there is no (a) judgment, order, writ or decree outstanding against
Borrower or (b) pending or, to the best of Borrower's knowledge, threatened
litigation, contested claim, governmental, administrative or regulatory
investigation, arbitration, or governmental audit (for taxes or otherwise) or
proceeding by or against Borrower.  No judgment, order, writ, decree, pending or
threatened litigation, contested claim, investigation, arbitration and
governmental proceeding pertaining to Borrower (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect.
5.17.            Contractual Obligations.  Borrower is not in default under any
term or provision of any securities issued by Borrower, or any indenture,
mortgage, deed of trust, contract, undertaking, document, instrument or other
agreement to which Borrower is a party.
- 16 -

--------------------------------------------------------------------------------



5.18.            Compliance with Environmental Laws.  The operations of Borrower
materially comply with all applicable federal, state or local environmental,
health and safety statutes, regulations, directions, ordinances, criteria or
guidelines ("Environmental Laws"); and none of the operations of Borrower are
the subject of any material judicial or administrative proceeding alleging the
violation of any Environmental Laws.
5.19.            Title to Property.  Borrower has (i) valid leasehold interests
in all of the real Property it occupies as a tenant, (all such real Property and
the nature of Borrower's interest therein is set forth on the Disclosure
Schedule) and (ii) good, marketable and exclusive title to all of the other
Property it purports to own (including without limitation, all real and personal
Property). Borrower enjoys peaceful and undisturbed possession of all its real
Property, and there is no pending or, to the best of its knowledge, threatened
condemnation proceeding relating to any such real Property. The leases with
respect to the leased Property do not contain provisions which have or could
reasonably be expected to have a Material Adverse Effect.  No material default
exists under any such lease.
5.20.            Labor Matters.  Borrower is in compliance with all state and
federal labor and employment laws and regulations of all Governmental
Authorities applicable to it and its Subsidiaries, and no strike, labor dispute,
slowdown or stoppage is pending or threatened against Borrower. Borrower has
disclosed and made available to Lender all existing labor agreements and
collective bargaining agreements and is in compliance with all such agreements.
5.21.            Margin Security.  Borrower does not own any margin stock and no
portion of the proceeds of any Advance shall be used by Borrower for the purpose
of purchasing or carrying any "margin stock" (as defined in Regulation U of the
Board of Governors of the Federal Reserve System) or for any other purpose which
violates the provisions or Regulation U, T, or X of said Board of Governors or
for any other purpose in violation of any applicable statute or regulation, or
of the terms and conditions of this Agreement.
5.22.            Taxes and Tax Returns.
(a)            Borrower has timely, completely and accurately filed with the
appropriate taxing authorities all returns (including, without limitation,
information returns and other related material information) in respect of Taxes
required to be filed through the date hereof and will timely file any such
returns required to be filed on and after the date hereof.
(b)            (i)  All Taxes, in respect of periods beginning prior to the date
hereof, have been timely paid, or will be timely paid, or an adequate reserve
has been established therefore, as set forth in Borrower's financial statements,
and (ii) Borrower has no material liability for such Taxes for such periods in
excess of the amounts so paid or reserves so established.  No material
deficiencies for Taxes have been claimed, proposed or assessed by any taxing or
other Governmental Authority against Borrower except those that are paid or
contested within the time limits designated by law or the applicable
Governmental Authority and no tax Liens have been filed.
- 17 -

--------------------------------------------------------------------------------



5.23.            Status of Eligible Accounts.       As of each date that
Borrower shall request an Advance, Borrower shall be deemed to make, with
respect to each Eligible Account, each of the following representations and
warranties:
(a)            Such satisfies each of the conditions of an Eligible Account.
(b)            All information relating to such Account that has been delivered
to the Lender is true and correct in all material respects, and all documents
relating to the Account are genuine and in all respects what they purport to be;
(c)            No such Account (i) requires the approval of any third person for
such Account to be assigned to Lender hereunder, (ii) is subject to any legal
action, proceeding or investigation (pending or threatened), dispute, set-off,
counterclaim, defense, abatement, suspension, deferment, deductible, reduction
or termination by the Obligor, or (iii) is past, or within 180 days of, the
statutory limit for collection applicable to the Obligor.
(d)            Any guaranty of, letter of credit support for, or collateral
security for, such Account has been assigned and delivered to Lender.
(e)            All excise, sales, use and other ad valorem taxes imposed with
respect to sales or services creating the Account have been timely remitted or,
if remittance is not yet due, have been collected and are being held by Borrower
in a segregated account for timely remittance to the taxing authorities.
(f)            The representations and warranties made by Borrower in the Credit
Documents and all financial or other information delivered to Lender with
respect to Borrower and such Account do not contain any untrue or misleading
statement of material fact or omit to state a material fact necessary to make
the statement made not misleading.
(g)            Each invoice creating the Account contains an express direction
requiring the Obligor to remit payments to a Controlled Account.
(h)            Neither such Account nor the related Contract contravenes any
Requirement of Law, rule or regulation applicable thereto, and no party to such
related Contract is in violation of any such Requirement of Law, rule or
regulation in connection with such Contract.
(i)          All services have been performed and all goods and materials have
been delivered and accepted in conformity with the terms of the Contract, and
there are no express or implied conditions precedent to collection of the
Account.
(j)          The Account does not include late charges or finance charges.
(k)          To the best of Borrower's knowledge, no fact or circumstance exists
which would cause Borrower reasonably to expect that the amount billed to the
related Obligor for such Account will not be paid in full when due.
- 18 -

--------------------------------------------------------------------------------



5.24.            Material Contracts.  The Disclosure Schedule sets forth a true,
correct and complete list of all the Material Contracts currently in effect on
the date hereof.  None of the Material Contracts contains provisions which have
or could reasonably be expected to have a Material Adverse Effect.  All of the
Material Contracts are in full force and effect, and no material defaults
currently exist thereunder.
5.25.            Accuracy and Completeness of Information.  All factual
information heretofore, contemporaneously or hereafter furnished by or on behalf
of Borrower in writing to Lender for purposes of or in connection with this
Agreement or any Credit Document, or any transaction contemplated hereby or
thereby, is or will be true and accurate in all material respects on the date as
of which such information is dated or certified. There is no fact now known to
any officer of Borrower which has, or would have, a Material Adverse Effect
which fact has not been set forth herein, in the Financials, or any certificate,
opinion or other written statement made or furnished by Borrower to Lender.
5.26.            Commercial Tort Claims.  Borrower holds no Commercial Tort
Claims except as set forth on the Disclosure Schedule attached hereto and made a
part hereof.
5.27.            Letter of Credit Rights.  Borrower holds no Letter of Credit
Rights except as set forth on the Disclosure Schedule attached hereto and made a
part hereof.
5.28.            Deposit Accounts.  All Deposit Accounts of Borrower and each
depository institution in which Borrower maintains a Deposit Account are set
forth in the Disclosure Schedule attached hereto and made a part hereof.
5.29.            Survival of Representations.  All representations made by
Borrower in this Agreement and in any other Credit Document shall survive the
execution and delivery hereof and thereof.
5.30.            Acquisition.  The acquisition of the Borrower by Holdings has
been consummated on or before the Acceptance Date.
ARTICLE  VI - AFFIRMATIVE COVENANTS
Until termination of this Agreement and the payment and satisfaction of all
Obligations, Borrower covenants and agrees as follows:
6.1.            Financial Information.  Borrower will cause Holdings, its parent
company and the Guarantor hereunder, to deliver to Lender:  (i) within 120 days
after the close of each fiscal year,  consolidated and consolidating audited
financial statements of Holdings, which include the financial results of
Borrower, prepared by independent certified public accountants acceptable to
Lender (the Lender acknowledges that Ram Associates is acceptable); and (ii)
within 30 days after the close of each month end, the consolidated and
consolidating balance sheets and statements of income and retained earnings and
of changes in cash flows, for Holdings, which include the financial results of
Borrower, and each in reasonable detail, each setting forth in comparative form
the corresponding figures for the preceding year or period, prepared in
accordance with GAAP. Together with the above, Holding's shall also deliver
Holding's Form 10-Qs, Form 10-Ks and Form 8-Ks, if any, as soon as the same
become available. Borrower will promptly deliver to Lender such other reports,
certificates, schedules, documents, data or information concerning Borrower's
finances, collateral and properties as Lender may reasonably request from time
to time. Borrower will cause each Guarantor that is an individual to deliver a
detailed current personal financial statement to Lender on or about each
anniversary of the Acceptance Date.
- 19 -

--------------------------------------------------------------------------------

 
6.2.            Existence.  Borrower (a) will maintain its legal organizational
existence, (b) will maintain in full force and effect all material licenses,
bonds, franchise, leases, trademarks and qualifications to do business, (c) will
obtain or maintain all Proprietary Rights necessary or desirable to the conduct
of its business, and (d) will continue in, and limit its operations to, the same
general lines of business as that presently conducted by it.
6.3.            Environmental Matters.  Borrower will conduct its business so as
to comply in all material respects with all Environmental Laws. If Borrower
receives notice (a) that any violation of any Environmental Law may have been
committed or is about to be committed by Borrower, (b) that any administrative
or judicial complaint or order has been filed or is about to be filed against
Borrower alleging violations of any Environmental Law or requiring Borrower to
take any action in connection with the release of toxic or hazardous substances
into the environment or (c)  alleging that Borrower may be liable or responsible
for costs associated with a response to or cleanup of a release of a toxic or
hazardous substance into the environment or any damages caused thereby, Borrower
will provide Lender with a copy of such notice within five (5) days after the
receipt thereof.
6.4.            Books and Records.  Borrower will maintain books and records in
such detail, form and scope as is consistent with good business practice. 
Lender may, without prior notice, enter upon the premises of Borrower, during
normal business hours, for the purpose of (a) enabling Lender's examiners to
conduct (at Borrower's expense) field examinations, (b) inspecting and verifying
the Collateral, (c) inspecting and/or copying (at Borrower's expense) any and
all records pertaining thereto, and (d) discussing the affairs, finances and
business of Borrower or with any officers, employees and directors of Borrower
or with Borrower's independent accountant.
6.5.            Collateral Records.  At Lender's request, Borrower will deliver
to Lender all original documents evidencing or relating to Accounts, including,
but not limited to, the original Contract, orders, invoices, and delivery
receipts regarding such Accounts, and such written statements and schedules with
respect to the Collateral as Lender may reasonably request.
6.6.            Insurance; Casualty Loss.  Borrower will maintain, at its sole
cost and expense, public liability insurance, third party property damage
insurance, replacement value insurance on the Collateral, and all insurance
required under the Contracts, under such policies of insurance,  with such
insurance companies, in such amounts and covering such risks as are at all times
customary for businesses of this type and satisfactory to Lender in its
commercially reasonable judgment.  At Lender's request, policies covering the
Collateral shall name Lender as an additional insured (as to liability coverage)
and "lender loss payee" (as to casualty and property coverage), as its interests
may appear, and shall contain such other provisions as Lender may reasonably
require to fully protect Lender's interest in the Collateral and to any payments
to be made under such policies.  Lender shall have the right, in the name of
Lender or Borrower, to file claims under such insurance policies, to receive and
give acquittance for any payments that may be payable thereunder, and to execute
any and all endorsements, receipts, releases, assignments, reassignments or
other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.
- 20 -

--------------------------------------------------------------------------------

 
6.7.            Taxes.  Borrower will pay, when due and in any event prior to
delinquency, all payroll and withholding Taxes and all other Taxes lawfully
levied or assessed against Borrower or any of the Collateral; provided, however,
that payment of a Tax may be deferred if such Tax is being contested in good
faith, by appropriate proceedings promptly instituted and diligently conducted,
adequate reserve or other appropriate provision has been made in conformity with
GAAP, and the failure to make such payment does not result in such Tax becoming
a Lien on any Property of Borrower. Borrower will furnish to Lender (and will
cause each Guarantor to furnish to Lender) copies of all federal and state
income Tax returns within thirty (30) days after the filing thereof. At the
request of Lender, Borrower will furnish to Lender (and will cause each
Guarantor to furnish to Lender) receipted bills or other documentation
reasonably satisfactory to Lender to establish the payment of any Tax.
6.8.            Compliance With Laws.  Borrower will comply with all
Requirements of Law applicable to Borrower or to the Collateral or any part
thereof or to the operation of Borrower's business, and will comply with all
minimum funding and other requirements with respect to any employee benefit plan
subject to ERISA.
6.9.            Notification of Certain Events.  Borrower will promptly notify
Lender in writing of the occurrence of any of the following events (but in no
event shall such notice from Borrower be received by Lender later than five (5)
Business Days after the occurrence of any such event): (a) any Material Contract
of Borrower is terminated or amended in any material respect or any new Material
Contract is entered into (in which event Borrower shall provide Lender with a
copy of such Material Contract); (b) the institution of any litigation,
proceeding(s) or investigation against Borrower in any federal, state, local or
foreign court or before any commission or other regulatory body (federal, state,
local or foreign) in which a claim of at least $50,000 (or claims aggregating at
least $100,000) has been or is reasonably likely to be asserted against
Borrower; (c) any notice of violation of any material law or regulation shall
have been received by Borrower from any Governmental Authority accompanied by a
copy of any such notice; and (d) any audit or notice of proposed audit of
Borrower's books and records by any Governmental Authority accompanied by a copy
of any such notice.
6.10.            Maintenance of Property.  Borrower will keep all Property
useful and necessary to its business in good working order and condition
(ordinary wear and tear excepted) in accordance with its past operating
practices and not to commit or suffer any waste with respect to any of its
properties, except for properties which either individually or in the aggregate
are not material.
- 21 -

--------------------------------------------------------------------------------



6.11.            Commercial Tort Claims.   Borrower shall provide written notice
to Lender of any Commercial Tort Claim to which Borrower is or becomes a party
or which otherwise inures to the benefit of Borrower, within thirty (30) days
after such Commercial Tort Claim arises.  Such notice shall contain a sufficient
description of the Commercial Tort Claim including the parties, the court in
which the claim was commenced (if applicable), the docket number assigned to the
case (if applicable) and a detailed explanation of the events giving rise to
such claim.
6.12.            Letter of Credit Rights.  Borrower shall provide written notice
to Lender within 30 days of the date it shall arise of any Letters of Credit for
which Borrower is the beneficiary, and provide Lender with a copy of all
instruments, documents and agreements as Lender reasonably may require.
6.13.            IRS form 8821. Borrower shall execute and timely deliver at
intervals as required by Lender a fully and properly completed IRS Form 8821 (or
any Internal Revenue Service ("IRS") form replacing Form 8821), which Lender may
file with the Internal Revenue Service for purposes of receiving secondary
notice of any notification events. Borrower shall not alter, amend, restate, or
otherwise modify, or withdraw, terminate or re-file such IRS Form.


6.14.            Further
Assurances.                                        Borrower will execute and
deliver all such further instruments and do all such further acts and things as
Lender may reasonably request in order to fully effectuate the purposes, terms
and conditions of this Agreement and the consummation of the transactions
contemplated hereby including, without limitation, giving all Obligors written 
notification of its assignment of Accounts to Lender.


6.15.            Financial
Covenants.                                                      At all times
during the Term of this Agreement or so long as any Obligations remain
outstanding and unpaid the Borrower shall:


(a)            Maintain at all times a Working Capital Ratio of at least
1.0:1.0. Working Capital Ratio is defined as Borrower's current assets less any
and all inventories over Borrower's current liabilities. For purposes of this
calculation, current assets shall mean cash and equivalents plus marketable
securities plus accounts receivable.


(b)            Maintain Net Income, as determined in accordance with GAAP, of at
least one hundred thousand dollars, ($100,000.00), for each twelve month period
on a rolling basis starting with the month ending October 31, 2015 through the
Term of this Agreement.




ARTICLE  VII - NEGATIVE COVENANTS
Until termination of this Agreement and payment and satisfaction of all
Obligations, Borrower agrees that, unless otherwise agreed in writing by Lender,
it will not:
7.1            Liens.  Mortgage, assign, pledge, transfer or otherwise permit
any Lien of any kind to exist at any time on any of its Property, except for
Permitted Liens.
- 22 -

--------------------------------------------------------------------------------



7.2            Indebtedness.  Incur, create, assume or become liable for any
Indebtedness, or make any payments on any Indebtedness other than (a) the
Obligations; (b) trade obligations and normal accruals in the ordinary course of
business; and (c) Permitted Indebtedness provided, however, that Borrower may
only make regularly scheduled payments of principal and interest in respect of
such Permitted Indebtedness in accordance with the terms of any agreement or
instrument evidencing, creating or relating to such Permitted Indebtedness so
long as there has not occurred an Event of Default or the making of such payment
will cause an Event of Default and as further permitted in Section 7.8.
7.3            Sale of Assets.  Sell, lease, assign, transfer, enter into any
sale-leaseback of any of its Property (including, without limitation, customer
lists, Accounts and Contracts) or otherwise dispose of any Property other than
(a) sales of Inventory in the ordinary course of business, (b) sales or other
dispositions in the ordinary course of business of Equipment that is obsolete or
that is no longer used or useful in the conduct of Borrower's business, and
(c) other sales of fixed assets, the net proceeds of which, shall not exceed
$25,000 in the aggregate in any fiscal year of Borrower.
7.4            Organizational Changes.  (a) Merge or consolidate with any Person
(provided, however, the Borrower may merge into Holdings, with Holdings being
the surviving entity, so long as the Borrower, Holdings and the Lender enter
into an agreement amending, restating, modifying and/or replacing this
Agreement, on terms and conditions mutually acceptable to the Borrower, Holdings
and the Lender), (b) alter or modify Borrower's Organizational Documents or
change Borrower's jurisdiction of organization or formation, (c) without at
least thirty (30) days' prior written notice to Lender, alter or modify any
legal names, mailing addresses, principal places of business, chief executive
office, or the location of any Collateral (other than Inventory held for
shipment by third Persons, Inventory in transit, or Inventory held for
processing by third Persons), (d) without at least thirty (30) days prior
written notice to Lender, alter or modify Borrower's organizational structure,
status or existence, (e) enter into or engage in any business, operation or
activity materially different from that presently being conducted by Borrower,
and (f) if Borrower is a limited liability company, issue certificates
representing its membership interests.
7.5            Guarantees. Assume, guarantee, endorse, or otherwise become
liable upon the obligations of any other Person, except by the endorsement of
negotiable instruments in the ordinary course of business.
7.6             Investments.  Except as set forth in the Disclosure Schedule
attached hereto and made a part hereof, make any investment in any other Person.
7.7            Affiliate Transactions.  Except as permitted by this Agreement,
enter into any transaction with, including, without limitation, the purchase,
sale or exchange of Property or the rendering of any service to an affiliate of
Borrower except in the ordinary course of and pursuant to the reasonable
requirements of Borrower's business and upon fair and reasonable terms no less
favorable to Borrower than could be obtained in a comparable arm's-length
transaction with an unaffiliated Person.
- 23 -

--------------------------------------------------------------------------------



7.8            Distributions.  Directly or indirectly declare, order, pay, make
or set apart any sum for any Dividends or Restricted Distributions; provided,
however, that, so long as no Event of Default has occurred, and the making of
such Restricted Distribution will not result in the occurrence of any Default or
Event of Default, Borrower may make:
(a)            Tax Distributions annually based on Borrower's reviewed financial
statements or in multiple installments, based on Borrower's good-faith and
reasonable estimate of income to be generated by Borrower's business in such
year) to allow its shareholders or members to meet their tax obligations on such
income in a timely manner;
(b)            the payments described in Sections 1.1(d) and 1.2 of the Share
Purchase Agreement;
(c)            upon receipt of a certification from the Borrower that no Event
of Default has occurred, and the making of the following Restricted
Distributions will not result in the occurrence of any Default or Event of
Default the Borrower may make the payments described in Sections 1.1(c) and 1.3
of the Share Purchase Agreement; and
(d)            other Restricted Distributions to or on behalf of Holdings with
the prior written consent of the Lender (which consent shall not be unreasonably
delayed or withheld).
7.9            Third Party Loans.  Make any Third Party Loan.
7.10            Issuance of Stock.  Without not less than fifteen (15) days
prior written notice to Lender, issue or distribute any Capital Stock or other
securities for consideration or otherwise.
7.11            Amendments of Material Contracts.  Amend, modify, cancel or
terminate or permit the amendment, modification, cancellation or termination of
any Material Contract, except where such Material Contracts terminate by their
terms or except for cancellation or termination by Borrower for cause, in
Borrower's reasonable discretion, upon prior written notice to Lender.
7.12            Licenses, Etc.  Enter into licenses of, or otherwise restrict
the use of, any Proprietary Rights that would prevent Borrower from selling,
transferring, encumbering or otherwise disposing of any such Proprietary Rights.
7.13            Fiscal Year.  Change its fiscal year from a year ending December
31 unless required by law, in which case Borrower will give Lender at least 30
days prior written notice thereof.
7.14            Capital Expenditures. Contract for, purchase or make any
expenditure or commitments for Capital Expenditures in any fiscal year in an
aggregate amount in excess of $25,000.
7.14            Bank Accounts.     Without at least thirty (30) days prior
written notice to Lender, open any demand deposit, checking or other account at
any banking institution, or enter into any deposit account control agreement,
blocked account agreement or other arrangement purporting to establish control
over Borrower' Accounts or proceeds of Accounts.
- 24 -

--------------------------------------------------------------------------------





ARTICLE  VIII - EVENTS OF DEFAULT
Events of Default.  The occurrence of any of the following events shall
constitute an "Event of Default" hereunder:
8.1.            Borrower fails to pay any Obligation, or fails to perform or
observe any term, covenant or agreement contained in this Agreement; or
8.2.            any representation, warranty or statement made by Borrower or
any Guarantor in this Agreement, any guaranty agreement, or any schedule,
assignment, or other writing in connection with this Agreement or other
information or report delivered pursuant to this Agreement is determined to have
been false, misleading or incorrect in any material respect; or
8.3.            Borrower attempts in any manner to countermand, redirect,
defeat, delay, avoid or enjoin the operation and effect of (i) any notice of
assignment or payment directive to an Obligor, or (ii) any instruction directing
a depositary institution to transfer funds from a Controlled Account under any
deposit account control agreement or other substantially similar arrangement; or
8.4.            any judgment or levy is entered against Borrower for the payment
of money in excess of $10,000, unless the same is discharged within thirty (30)
days after the entry thereof or an appeal or appropriate proceeding for review
is taken within such period and the effect of such judgment is stayed for such
period; or
8.5.            an event of default occurs under any agreement between Borrower
and any other Person, which default is not cured within any applicable grace
period; or
8.6.            any Guarantor revokes or terminates or purports to revoke or
terminate or fails to perform any of the terms, covenants, conditions or
provisions of any guaranty, endorsement or other agreement of such Person in
favor of Lender; or
8.7.            entry of any order or decree by any court or Governmental
Authority imposing affirmative or negative injunctive relief against Borrower,
including without limitation, the entry of any debarment or administrative
sanctions or restrictions; or
8.8.            (i) Borrower or any Guarantor shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; (ii) any proceeding naming Borrower or any Guarantor as Debtor shall
be commenced by Borrower or such Guarantor under any bankruptcy, insolvency,
reorganization or similar proceedings under federal or state law; (iii) any
proceeding shall be commenced by Borrower or any Guarantor for the appointment
of a receiver or other custodian for Borrower or any Guarantor or any
substantial part of its Property under federal or state law; (iv) any proceeding
described in clauses (ii) or (iii) above shall be commenced against Borrower or
any Guarantor and shall not have been stayed or dismissed within sixty (60)
days; or (v) Borrower or any Guarantor shall formally authorize any of  the
actions set forth in clauses (ii), (iii) or (iv) of this Section 8.8; or
- 25 -

--------------------------------------------------------------------------------



8.9.            Borrower, any principal of Borrower, or any Guarantor is
indicted or convicted of the commission of a crime, or any proceeding of any
kind is pending or threatened which would reasonably be likely to result in the
forfeiture of any material portion of the assets of Borrower to any Governmental
Authority; or
8.10.            there is filed against Borrower or any Guarantor a federal,
state or local tax lien, or any Property of Borrower is subjected to a levy for
the purported failure by Borrower to pay taxes, interest and penalties; or
8.11.            Borrower fails to comply with any covenant contained in this
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate between Borrower and Lender or executed by Borrower in
favor of Lender; or
8.12.            a Material Adverse Change occurs.
ARTICLE  IX – RIGHTS AND REMEDIES
Upon the occurrence of any Event of Default, any agreement by Lender to make
Advances under the Credit Facility shall terminate, at Lender's election, all
Obligations (including, without limitation, the Termination Fee and any other
make-whole payment) shall be and become immediately due and payable without
prior notice and/or demand, and Lender may take any or all of the following
actions, without presentment, demand, protest or any other action or obligation
of Lender.
9.1.            Enumeration of Remedies.  In addition to all other rights and
remedies available to Lender under the UCC or other applicable law and contained
in this Agreement or any other Credit Document, Lender may exercise the
following rights and remedies:
(a)            Notify all Obligors to make all payments directly to Lender;
(b)            Take control of any funds or Proceeds generated by the Accounts
and reduce any part of Borrower's Obligations to Lender in such order as Lender
determines;
(c)            Demand, collect, convert, redeem, settle, compromise, receipt
for, realize on, adjust, sue for, and foreclose on the Accounts and other
Collateral, either in Lender's or Borrower's name, as Lender elects;
(d)            Declare all Obligations and Indebtedness of Borrower hereunder
immediately due and payable and enforce payment and performance of such
Obligations and Indebtedness;
(e)            Take control over Borrower's books and records;
(f)            With or without court order (and without interference by
Borrower), enter any or all of Borrower's premises and take possession of the
Collateral, or render it unusable, or dispose of the Collateral on such
premises, without any liability to Borrower for rent, storage, utilities or
other sums, or require Borrower, at its own expense, to assemble all or any part
of the Collateral and make it available to Lender at a place designated by
Lender;
- 26 -

--------------------------------------------------------------------------------



(g)            Exercise all rights of setoff and recoupment; and
(h)            Dispose of Collateral at one or more public or private
dispositions, Borrower hereby agreeing that notice received by it at least 10
days before the time of any intended public sale or of the time, after which any
private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition.  If permitted
by applicable law, any perishable Inventory or other Collateral which threatens
to speedily decline in value or which is sold on a recognized market may be sold
immediately by Lender without prior notice to Borrower.
9.2          Additional Provisions.  Borrower covenants and agrees not to
interfere with or impose any obstacle to Lender's exercise of its rights and
remedies hereunder with respect to the Collateral.  Lender shall have no
obligation to clean up or prepare the Collateral for sale except as is required
by applicable law.  If Lender sells any of the Collateral upon credit, Borrower
will only be credited with payments actually made to Lender that are received by
Lender and applied to the Obligations.  Lender may in connection with any sale
of the Collateral specifically disclaim any warranties of title or the like.  In
the exercise of any right or remedy, Lender is granted a non-revocable, royalty
free, nonexclusive license and permission to use all of Borrower's Proprietary
Rights which are used or useful in connection with disposition of any of the
Collateral.
9.3            Nature of Remedies.  All rights and remedies granted Lender
hereunder and under the other Credit Documents, or otherwise available at law or
in equity, shall be deemed concurrent and cumulative, and not alternative
remedies, and Lender may proceed with any number of remedies at the same time or
at different times until all Obligations are satisfied in full.  The exercise of
any one right or remedy shall not be deemed a waiver or release of any other
right or remedy, and Lender, upon or at any time after the occurrence of an
Event of Default, may proceed against Borrower, any Guarantor, or their Property
at any time, under any agreement, with any available remedy and in any order. 
Nothing contained in this Agreement or the other Credit Documents shall be
deemed to compel Lender at any time to accept a cure of any Event of Default
hereunder.  In no event shall prior recourse to any Collateral be a prerequisite
to Lender's right to demand payment of any Obligation from Borrower or any
Guarantor upon the occurrence and during the continuance of any Event of
Default.
9.4            Application of Proceeds.  The proceeds from the sale or
disposition of any Collateral shall be applied to the Obligations in such order
or manner as Lender determines.
9.5            Waivers.  Except as otherwise expressly provided herein, Borrower
hereby waives due diligence, demand, presentment and protest and any notices
thereof as well as notice of nonpayment.  No delay or omission of Lender to
exercise any right or remedy hereunder, whether before or after the happening of
any Event of Default, shall impair any such right or shall operate as a waiver
thereof or as a waiver of any such Event of Default.  No single or partial
exercise by Lender of any right or remedy shall preclude any other or further
exercise thereof, or preclude any other right or remedy.
- 27 -

--------------------------------------------------------------------------------



ARTICLE  X -  MISCELLANEOUS
10.1            Term and Termination.  The Term of this Agreement shall be two
(2) years from the Acceptance Date hereof and shall be automatically renewed for
consecutive one (1) year Terms thereafter unless written notice of termination
is given by Borrower or Lender to the other at least sixty (60) days prior to
the end of the original or any renewed Term. Notwithstanding anything herein to
the contrary, Lender may terminate the Term of this Agreement at any time upon
giving not less than forty-five (45) days notice, in which event the provisions
of Section 10.12 hereof shall not apply for any period after the Termination
Date set forth in such notice. Any termination of the Term hereof shall not
affect Lender's security interest in the Collateral, and this Agreement shall
remain in effect until all transactions entered into and Obligations incurred
hereunder have been completed and indefeasibly paid and satisfied in full.
Nothing herein contained shall affect or limit Lender's rights or remedies under
Article IX of this Agreement.


10.2  Jury Trial.  Lender and Borrower each hereby waives any right to trial by
jury in any action or proceeding arising out of this Agreement, the Credit
Documents or any other agreements or transactions related hereto or thereto.


10.3  submission to jurisdiction, venue. 


(a)  borrower irrevocably consents and submits to the exclusive jurisdiction of
the state of maryland and the united states district court for the district of
maryland and waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this agreement or in any
way connected or related or incidental to the dealings of borrower and lender in
respect of this agreement or the transactions related hereto.  Notwithstanding
the foregoing, lender shall have the right to bring any action or proceeding
against borrower or its property in the courts of any other jurisdiction which
lender deems necessary or appropriate in order to enforce its rights against
borrower.


(b)  borrower hereby waives personal service of any and all process upon it and
consents that all such service of process may be made by certified mail (return
receipt requested) directed to its address set forth on the signature pages
hereof and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the u.s. mails, or, at lender's option,
by service upon borrower in any other manner provided under the rules of any
such courts.   Within thirty (30) days after such service, borrower shall appear
in answer to such process, failing which borrower shall be deemed in default and
judgment may be entered by lender against borrower for the amount of the claim
and other relief requested.
- 28 -

--------------------------------------------------------------------------------





10.4            Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, postage prepaid, or by facsimile, to the
intended party at the address or facsimile number of such party set forth under
its name on the signature pages hereof or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when sent, receipt
confirmed by telephone or electronic means. E-mail and other forms of electronic
communication not expressly provided for hereunder shall not constitute notice.
10.5            Assignment.  Borrower shall not have the right to assign or
delegate its obligations and duties under this Agreement or any other Credit
Documents or any interest therein except with the prior written consent of
Lender.
10.6            Costs and Expenses.
(a)            Borrower agrees to pay and to reimburse Lender on demand for all
costs, expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, administration,
performance, construction, interpretation, workout, restructure, collection,
liquidation, foreclosure, enforcement and defense of this Agreement and the
other Credit Documents, or of Lender's rights in any Collateral, including, but
not limited to:  (i) all costs and expenses of UCC, litigation, Lien, judgment
and similar searches, and all filing and recording fees (including UCC financing
statement filing taxes and fees, documentary taxes, intangibles taxes and
mortgage recording taxes and fees, if applicable); (ii) all title and other
insurance premiums, appraisal fees and search fees; (iii) costs and expenses of
remitting proceeds, collecting checks and other items of payment, and
establishing and maintaining a Controlled Account, lockbox accounts or
depository account control agreements, together with Lender's customary charges
and fees with respect thereto and any obligations of Lender to the depository
institutions maintaining such Controlled Account, lockbox accounts or deposit
accounts; (iv) costs and expenses paid or incurred in connection with obtaining
collection of the Accounts and payment of all Obligations, and of enforcing the
security interests and Liens of Lender, and otherwise enforcing the provisions
of this Agreement or defending any claims made or threatened against Lender or
any Collateral (including, without limitation, preparations for and
consultations concerning any such matters); and (v) all out-of-pocket expenses
and costs heret-ofore and from time to time hereafter incurred by Lender during
the course of up to four (4) field examinations of the Collateral and Borrower's
operations for each calendar year,  plus a per diem charge at the then standard
rate for Lender's examiners in the field and office; and (vi) expenses incurred
in protecting Lender's interest in the Collateral.
(b)            If at any time or times Lender employs counsel:  (i) for advice
or other representation with respect to or in connection with any matter
described in Section 10.6(a) above, (ii) for advice or other representation with
respect to this Agreement, in connection with Borrower's request for any waiver
or amendment of the terms of this Agreement, or as a result of the occurrence of
an Event of Default, (iii) to commence, defend or intervene or to take any other
action in or with respect to any litigation, contest, dispute, suit or
proceeding (whether instituted by Lender, Borrower or any other Person) in any
way or respect relating to this Agreement, the Accounts or the Collateral, or
(iv) to enforce any rights or remedies of Lender against Borrower or the
Collateral, then the fees, costs and expenses incurred by Lender in any manner
or way with respect to the foregoing shall be made a part of the Obligations and
shall be immediately due and payable by Borrower. The obligations and agreements
of Borrower under this Section 10.6 shall survive the Termination Date, any
termination of this Agreement and the other Credit Documents and the payment in
full of the Obligations, and are in addition to, and not in substitution of, any
other of their Obligations set forth in this Agreement.  All such costs and
expenses described in this Section 10.6 are referred to collectively as
"Expenses." At the sole option of Lender, any Expenses not paid or reimbursed by
Borrower may be added to the principal amount of Obligations and shall bear
interest as provided herein and in the Note.
- 29 -

--------------------------------------------------------------------------------

 
(c)            If enforcement of this Agreement results in Lender obtaining a
money judgment against Borrower, Lender's right to payment and reimbursement of
Expenses and costs described in this Section 10.6 arising after the entry of
judgment (including without limitation costs and Expenses to collect the
judgment or liquidate and collect Collateral) shall not be extinguished or
merged into the judgment but shall survive the judgment as a claim against
Borrower and the Collateral.


10.7            Indemnification.
(a)            Borrower hereby agrees to indemnify, at its sole cost and
expense, each of Lender, and all of its successors, transferees, and assigns and
all officers, directors, shareholders, controlling Persons, employees and agents
of any of the foregoing (each an "Indemnified Party"), forthwith on demand, from
and against any and all damages, losses, claims, liabilities and related costs
and expenses, including reasonable attorneys' fees and disbursements (all of the
foregoing being collectively referred to as "Indemnified Amounts") awarded
against or incurred by any Indemnified Party arising out of or relating to the
transactions contemplated by this Agreement or the ownership of any Account,
excluding, however, Indemnified Amounts to the extent determined by a court of
competent jurisdiction to have resulted from gross negligence or willful
misconduct on the part of such Indemnified Party. Without limiting the
foregoing, Borrower shall indemnify each Indemnified Party for Indemnified
Amounts arising out of or relating to: (i) any representation or warranty made
by Borrower (or any of its officers or affiliates) under or in connection with
any information or report delivered by or on behalf of Borrower pursuant hereto,
which shall be false, incorrect or misleading in any material respect when made
or deemed made; (ii) failure by Borrower to comply with any applicable law, rule
or regulation with respect to any Account or Contract, or the nonconformity of
any Account or the related Contract with any such applicable law, rule or
regulation; (iii) failure to vest and maintain vested in Lender a perfected
ownership interest in any Collateral, free and clear of any Lien, other than
Lien arising solely as a result of an act of Lender; (iv) any dispute, claim,
offset or defense of the Obligor to the payment of any Account, or any other
claim arising from or related to goods or services to be provided by Borrower
under the Account or the related Contract; (v) any tax or governmental fee or
charge (but not including taxes upon or measured by net income), all interest
and penalties thereon or with respect thereto, and all out-of-pocket costs and
expenses, including the fees and expenses of counsel in defending against the
same, which may arise by reason of the purchase or ownership of any Account, or
any other interest in the Accounts or in any goods which secure any such
Accounts; or (vi) any failure of Borrower to perform its duties or obligations
hereunder or under any Contract.
- 30 -

--------------------------------------------------------------------------------

 
(b)            Lender shall not have any liability to Borrower (whether in tort,
contract, equity or otherwise) for losses suffered by Borrower in connection
with, arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, unless it is determined by a final and non-appealable
judgment or court order binding on the Lender that the losses were the result of
acts or omissions constituting gross negligence or willful misconduct.
10.8            Complete Agreement; Amendments.
(a)            This Agreement and the written documents executed pursuant to
this Agreement, if any, set forth the entire understanding and agreement of the
parties hereto with respect to the transactions contemplated herein, and may not
be contradicted by evidence of prior or contemporaneous agreement of the
parties.
(b)            No amendments, riders, supplements, or waiver of any provision of
this Agreement, or consent to any departure by Borrower therefrom shall in any
event be effective unless the same shall be in writing and signed by (i)
Borrower and Lender or (ii) Lender (with respect to a waiver or consent by it)
or Borrower (with respect to a waiver or consent by it), as the case may be, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.
10.9            Binding Effect; Survival.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns; provided, however, that Borrower may not delegate or
assign any of its duties or obligations under this Agreement without the prior
written consent of Lender. The provisions of Section 10.7 shall inure to the
benefit of the Indemnified Parties, respectively, and their respective
successors and assigns. The rights and remedies with respect to any breach of
any representation and warranty made by Borrower and the indemnification
provisions of Section 10.7 shall be continuing and shall survive any termination
of this Agreement.
10.10            Counterparts.  This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.
10.11            Severability.  The provisions of this Agreement are to be
deemed severable; the illegality, invalidity or unenforceability of any
provision shall not affect or impair the remaining provisions, which shall
continue in full force and effect, as if such illegal, invalid or unenforceable
provision were not part of this Agreement (but only to the extent of such
illegality, invalidity or unenforceability).
- 31 -

--------------------------------------------------------------------------------



10.12            Termination Fee.  If (a) this Agreement or the Term hereof is
terminated by Borrower other than as permitted in Section 10.1 of this
Agreement, or (b) this Agreement or the Term hereof is terminated by Lender or
by operation of law prior to the end of any Term of this Agreement by reason of
the occurrence of an Event of Default (including, without limitation, the filing
of any proceeding described in Section 8.8 of this Agreement), Borrower shall
pay to Lender, and there shall be included in the Obligations, a Termination
Fee, which shall be equal to one percent (1%) multiplied by the Maximum Credit
Facility if the termination occurs any time prior to the second anniversary of
the Acceptance Date or at any time prior to the date of any subsequent renewals
thereof.  The Termination Fee shall be in addition to all other fees and charges
provided for in this Agreement, and shall be deemed fully earned and payable
with or without demand and whether or not any other Obligations are prepaid. The
provisions of this Section 10.12 shall survive termination or expiration of the
term of this Agreement. The Termination Fee shall be presumed to be the amount
of damages sustained by Lender as a result of such early termination and
Borrower agrees that it is reasonable under the circumstances currently
existing.
10.13            Maximum Rate; Commercial Loan.  Notwithstanding anything to the
contrary contained elsewhere in this Agreement or in any other Credit Document,
in no contingency or event whatsoever shall the amount paid, or agreed to be
paid, to Lender for the use, forbearance, or detention of the money loaned to
Borrower and evidenced hereby exceed the highest lawful rate permitted under
applicable law. In such event, the obligation to be fulfilled shall be modified
or reduced to the extent necessary to limit such interest to such highest lawful
rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by applicable law which would exceed such highest
lawful rate, such excess interest shall be applied (as determined by Lender) to
the reduction of the principal amount then outstanding hereunder or on account
of any other then outstanding Obligations and not to the payment of interest. 
Borrower acknowledges that this Agreement and the Note evidence a "commercial
loan" within the meaning set forth in Maryland Code, Commercial Law Article,
Section 12-101(c), and similar statutory provisions in other jurisdictions.


10.14  Governing Law.  Borrower acknowledges that this Agreement and all other
Credit Documents are accepted and executed by Lender at its principal office
located in the State of Maryland and that this Agreement is made in the State of
Maryland.  The validity, interpretation and enforcement of this Agreement and
any dispute arising out of the relationship between the parties hereto, whether
in contract, tort, equity or otherwise, shall be governed by the internal laws
of the State of Maryland (without giving effect to principles of conflicts of
law).










[End of Document – Signatures on following Page]
- 32 -

--------------------------------------------------------------------------------



Dated the date and year first written above.




BORROWER:
BELLSOFT, INC.
By:             /s/ Giri Devanur
Name:    Giri Devanur
Title:          Chief Executive Officer
Address: 3545 Cruse Road
               Suite 102
               Lawrenceville, GA 30044
 
LENDER:
FEDERAL NATIONAL PAYABLES, INC.
 
By:            /s/ William Seibold
Name:   William Seibold
Title:           Chief Credit Officer
Address:                     7315 Wisconsin Avenue, Suite 600W
Bethesda, MD  20814
 
Acceptance Date: November 20, 2015
 
 
 




 
- 33 -

--------------------------------------------------------------------------------